Case 3:19-cv-02074-G-BK Document 357 Filed 09/03/21                Page 1 of 2 PageID 21164




                                           September 3, 2021




VIA ELECTRONIC FILING

Honorable A. Joe Fish
Senior Judge of the U.S. District Court,
Northern District of Texas (Dallas)
1100 Commerce Street, Room 1404
Dallas, Texas 75242-1003

       Re:     National Rifle Association of America v. Ackerman McQueen, Inc., et al.,
               No.3:19-cv-02074 (N.D. Tex.)

Dear Judge Fish:

        Further to recent correspondence, the NRA writes to correct and clarify one item in its
Report on Outstanding Discovery Issues submitted to the Court on August 31, 2021 (ECF No.
342) (the “NRA Status Report”). In Section A.3 of the Status Report, the NRA describes a
longstanding concern with Defendants’ overuse of the “Highly Confidential” designation
pursuant to the parties’ protective order—which, at Defendants’ insistence, precludes the NRA’s
counsel, William A. Brewer III, from reviewing documents designated Highly Confidential. The
Status Report and one enclosed exhibit (Exhibit A-7) provide examples of documents for which
the Highly Confidential designation is particularly impracticable. One such example, listed in
error, was the report of Defendants’ damages expert, Dan Jackson.

        The NRA writes to correct the record and clarify that after this designation was
challenged by the NRA for the second time in June 2021, Ackerman acceded to a “Confidential”
designation for Jackson’s report. The document is currently designated “Confidential.”
However, the NRA respectfully notes that the parties’ dispute over Defendants’ use of the
“Highly Confidential” designation remains an issue in this case, and the inability of counsel to
review other documents designated “Highly Confidential” impedes the NRA’s trial preparation.
At present, thousands of documents remain designated “Highly Confidential,” including
documents for which Defendants have articulated no specific competitive sensitivity. As set
forth in the NRA Status Report, this is one of several issues on which the NRA respectfully seeks
the Court’s guidance.

                                              Sincerely,
Case 3:19-cv-02074-G-BK Document 357 Filed 09/03/21            Page 2 of 2 PageID 21165



Hon. A. Joe Fish
September 3, 2021
Page 2

                                          BREWER ATTORNEYS AND COUNSELORS

                                          /s/ Sarah B. Rogers
                                          Sarah B. Rogers
                                          New York Bar No. 4755252
                                          sbr@brewerattorneys.com
                                          Philip J. Furia
                                          Pro Hac Vice
                                          pjf@brewerattorneys.com
                                          1717 Main Street, Suite 5900
                                          Dallas, Texas 75201

                                          ATTORNEYS FOR PLAINTIFF/COUNTER-
                                          DEFENDANT NATIONAL RIFLE
                                          ASSOCIATION OF AMERICA


 cc:   Brian E. Mason, Dorsey & Whitney LLP (Counsel for Defendant) (by email)
       G. Michael Gruber, Dorsey & Whitney LLP (Counsel for Defendant) (by email)
       Kelsey M. Taylor, Dorsey & Whitney LLP (Counsel for Defendant) (by email)
       Christina M. Carroll, Dorsey & Whitney LLP (Counsel for Defendant) (by email)
